IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. Magistrate No. 19-698
ANTHONY BELLISARIO

MOTION FOR ARREST WARRANT
BASED UPON A CRIMINAL COMPLAINT

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant
United States Attorney for said District, and, pursuant to Rule 4 of the Federal Rules of Criminal
Procedure, respectfully moves the Court to issue an Order directing that an Arrest Warrant be
issued for the apprehension of defendant, Anthony Bellisario, upon the grounds that a Criminal
Complaint has been made under oath in the above-captioned criminal case, establishing probable
cause that the defendant committed possession of a firearm by a convicted felon, possession of a
firearm by a fugitive from justice, and possession of a firearm by an unlawful user of or addicted
to a controlled substance, and possession of material depicting the sexual exploitation of a minor,
in violation of Title 18, United States Code, Sections 922(g)(1)(2) and (3), 2252(a)(4)(B) and
2252(b)(2).
Recommended bond: Detention.

Respectfully submitted,

SCOTT W. BRADY

 

Assistant U.S. Attorney
PA ID No. 320774

 
